Citation Nr: 1442047	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  04-07 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1957 to July 1957 as well as had active service from October 1960 to June 1961 and from June 1961 to August 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2009, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.  In October 2013, the Board most recently remanded this claim for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Following the issuance of the May 2014 supplemental statement of the case, additional medical evidence was associated with the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in June 2014 the Veteran waived such review.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  At all times during the pendency of the appeal the most probative evidence of record shows that the Veteran did not have one service-connected disability rated at least 60 percent disabling or two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling because even if the Board considers is highest combined rating at any time during the pendency of the appeal (i.e., since December 23, 2010), he was only service-connected for a laceration scar of the left index finger rated as 10 percent disabling; calluses of the right and left foot each rated as 10 percent disabling; a scar on the right shin rated as noncompensable; ingrown toenails rated as noncompensable; bilateral hearing loss rated as 10 percent disabling; and tinnitus rated as 10 percent disabling.

2.  At all times during the pendency of the appeal the most probative evidence of record shows that the Veteran's service-connected disabilities do not preclude him from securing and following a substantial gainful occupation.


CONCLUSION OF LAW

At all times during the pendency of the appeal the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that letters dated in March 2002, March 2006, September 2008, August 2009, September 2009, October 2009, November 2010, and April 2012 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a), including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the May 2014 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Further, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decisions, the statement of the case, the supplemental statements of the case, and the Remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2009 Board hearing, the Acting VLJ noted the elements of the claim that were lacking to substantiate the claim for a TDIU.  The Veteran was assisted at the hearing by his accredited representative and his representative and the Acting VLJ asked questions to draw out the severity of the appellant's service-connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records in connection with his Worker's Compensation Claim, from the El Paso VA Medical Center, and the Social Security Administration (SSA) in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record also shows that various VA examinations and/or medical opinions were obtained during the pendency of the appeal to include August 2006, March 2007, August 2008, December 2010, January 2012, March 2012, May 2012, January 2013, April 2013, August 2013, and November 2013 VA examinations/opinion; the December 2012 memorandum from the Director of Compensation; the July 2013 opinion from the Chief of Compensation; and the May 2014 opinion from the Director of Compensation and Pension.  The Board finds the VA examinations and opinions are adequate for rating purposes and as to the post-October 2013 examination and opinions that they substantially comply with the most recent remand instructions.  The Board has reached this conclusion because after a comprehensive examination of the claimant and either taking a detailed history from the claimant or a review of the record the examiners provided opinions as to the severity of his service-connected disorders and the impact they had on his employability.  In addition, the post-remand opinions consider all of the Veteran's service connected disabilities including his hearing loss, all the relevant medical evidence found in the claims file, the claimant's his educational and employment history, and the May 2014 opinion was rendered by the Director of Compensation.  Id; Also see 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran claims, in substance, that his service-connected disabilities prevent him from working and that he has been unemployed since 1988. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the Veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

Most recently, the Veteran is service-connected for a laceration scar of the left index finger rated as 10 percent disabling; calluses of the right and left foot each rated as 10 percent disabling; a scar on the right shin rated as noncompensable; ingrown toenails rated as noncompensable; bilateral hearing loss rated as 10 percent disabling; and tinnitus rated as 10 percent disabling - for a total combined evaluation of 40 percent from December 23, 2010.  (Parenthetically, the Board notes that the Veteran's total combined evaluation was only 30 percent from October 5, 2006; 10 percent from March 27, 2006; and 0 percent from June 20, 2003)  

Therefore, the Board finds that the Veteran does not meet the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU rating at any time during the pendency of the appeal.  38 C.F.R. § 4.16(a); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

A TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, the Board remanded the appeal on a number of occasions, with the most recent Remand in October 2013 for the RO to obtain an addendum as to the impact the Veteran's feet and ingrown toenails has on his ability to function as well as to submit his TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  In May 2014, the Director of Compensation and Pension provided the requested opinion and thereafter denied the claim for a TDIU on an extra-schedular basis.  Given the above, the Board finds that this question of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is ready for the Board's review.  See Bowling, supra.

In this regard, in his August 2001 TDIU application the Veteran initially claimed his non service-connected foot spurs on both feet kept him from working and at the May 2009 Board hearing he asserted it was his service-connected calluses that kept him from working (Transcript, p 7).  

As to his education history, the Veteran did not finish high school; most records show he only had a ninth grade education.  See DD 214 from 1957; May 1957 report of medical history, July 1988 original VA claim, and August 2001 TDIU application.  In this regard, a January 1965 mental hygiene consultation noted he quit school at age sixteen to support himself.  In January 1958 and May 1961, reports of medical history also noted he had difficulty with studies at school.

Regarding work history, at enlistment in May 1957 the Veteran reported on his medical history his usual occupation as meat cutter.  A June 1965 report of medical history showed his usual occupation was that of a cook.  In June 1988, the Veteran reported that he had worked nineteen years as a chef with one year in hotel management training.  On his August 2001 TDIU application and 1990 worker's compensation lawsuit documents, the Veteran reported his prior experience was as a cook or chef.  Thereafter a June 2007 VA pulmonary medical record listed his post-service work history as working construction at a warehouse, working in a shoe factory, and working as a cook.  Subsequently, the December 2010 VA examination reported noted that the Veteran had a 22 year history working at an airport.

Additionally, the Board recognizes that, with the exception of a June 1996 private provider record which noted that the Veteran "continues to work around his ranch," the evidence shows the Veteran has been unemployed since 1988.  

As to the cause of this unemployment, in June 1988 the Veteran stated on an insurance form that he was unable to work because of his non service-connected leg veins.  SSA records from April 1990 show the Veteran was disabled due to his severe non service-connected chronic venous insufficiency.  In this regard, the SSA decision reported that the Veteran was hospitalized in March 1988 for acute/chronic venous stasis cellulitis with superficial venous thrombus (i.e., a non service-connected disability).  In June, Dr. T. opined that the Veteran was disabled from his current job as a cook due to his non service-connected chronic venous insufficiency.  Dr. T also opined that the Veteran could work a stationary job.  Dr. R., another treating doctor, stated at the SSA hearing that the Veteran's condition would preclude any job that required standing.  If he had a job, he would have to follow guidelines elevating his feet.  SSA determined based on the evidence, the Veteran could not even do light work due to his non service-connected disability.  

Other records found in the claims file includes a May 2004 private social work note in which it was opined that the Veteran was unable to work due to all disabilities (including non service-connected disabilities).  

As to the severity of his service-connected disabilities, at the August 2006 VA examination it was opined that the left index finger had a small laceration scar that measured 1 cm in length and 1/2 cm in width and the right shin had a tiny laceration scar that measured approximately 1/4 cm in length and 1/4 cm in width.  While the scars were painful or tender and the finger scar had a keloid formation, neither scar caused reduced function of the affected part.

At the March 2007 VA examination, there was no clinical evidence of ingrown toenails.  It was also opined that the great toenails were not painful to palpation.

At the August 2008 VA examination, the right and left foot had callus formations on the soles of his feet.  The Veteran's diagnoses included his service-connected callus formation of the feet as well as non service-connected arthritis of the left foot with deformity and degenerative changes of the right foot.

At the December 2010 VA examination, the Veteran had pain and tenderness on the callus of the ball of his right and left foot.  As to the scar on his left index finger, the Veteran complained of pain especially during cold weather.  The Veteran also reported a 22 year history of working at an airport and reported that he stopped working because of foot pain.  The examiner opined that his non service-connected degenerative arthritis of the feet had a moderate adverse effect on work because of the pain in both feet and the service-connected healed lacerated wound of the left finger had no residual functional impairment and did not cause any adverse effect on work or daily activities.  

At the January 2012 VA examination the Veteran reported that his bilateral hearing loss adversely impacts his ordinary conditions of daily life because it causes communication difficulty with family which leads to frustration on his and their part.  He also reported that he has difficulty understanding the television and puts the volume up at a high level which also bothers his family.  The Veteran also reported that his hearing loss sometimes causes him to have difficulty understanding family over the telephone.  As to his tinnitus, the Veteran reported that it sometimes becomes so annoying that it interferes with his ability to communicate with others.

At the March 2012 VA examination the Veteran had multiple very painful calluses on the bottom area of the left and right foot.  It was opined that his foot condition impacted his ability to work.  It was thereafter noted that he could walk 50 meters at one time, walk about 1 hour in any 8 hour period, sit/stand about 10 minutes at one time, and sit/stand about 2 to 3 hours in any 8 hour period.  In providing the above opinion the examiner did not specifically differentiate between his service-connected calluses and non service-connected foot arthritis.

At the August 2013 VA scar examination it was opined that, while the 0.4 cm by 0.2 cm left index finger scar was painful to palpation, the Veteran nonetheless had full range of motion and full grip strength and it did not result in limitation of function or impact his ability to work. 

At the August 2013 VA feet examination, while the Veteran was diagnosed with a number of non service-connected foot disabilities (i.e., hammer toes on the 3rd, 4th, and 5th toes of both feet, malunion/nonunion of tarsal/metatarsal bones, and bone spurs), no callouses were found on examination.  It was thereafter opined that the Veteran's mid-foot pain and bone spurs (i.e., non service-connected disabilities since his only service-connected foot disabilities (ingrown toenails and callouses) were not reported as present), impacted his ability to work.

Next, the Board notes that the December 2013 AMC letter to the Director of Compensation and Pension discussed below already summarized the pertinent portions of the May 2012, January 2013, and April 2013 VA examinations as it relates to unemployability.  Therefore, in the interest of brevity, the Board will not again repeat this information except to note that the May 2012 VA examiner opined that the Veteran's service-connected disabilities combined would render him unable to secure employment when considering his level of education, special training, and previous work experience without special attention to his age and his non service-connected disabilities because he only finished high school with no special training and his only previous work experience was working in a restaurant as waiter.  

In the December 2012 memorandum from the Director of Compensation it was opined that the totality of the evidence does not show that the Veteran would be unemployable in all environments solely due to service-connected disabilities.  In providing this opinion the memorandum made specific reference to not only the Veteran's claims regarding being last employed in 1988 but what was seen and not seen as to employability in VA treatment records dating back to 2003, the records obtained from the SSA, and at VA examinations dated in March 2007, December 2010, and May 2012.

Specifically, it was noted that the Veteran's combined evaluation at this time was 30 percent - a laceration scar of the left index finger at 10 percent, calluses of the right foot at 10 percent, calluses of the left foot at 10 percent, scar right shin at 0 percent, and ingrown toenails at 0 percent.  The Veteran submitted a VA Form 21-8940 which indicated that he was last employed on April 1988.  SSA records noted that the Veteran was in receipt of disability benefits for severe chronic venous insufficiency.  A VA medical report dated in February 2003 noted that the Veteran had pain upon pressure on the plantar aspect of the lesser metatarsal heads bilaterally.  The assessment is varicose veins bilaterally, cavus feet, metatarsalgia bilaterally, plantar fascirtis bilaterally, keratomas bilaterally, and saddle bone deformity bilaterally.  A March 2003 VA treatment record thereafter noted that the Veteran had painful fascitis hammertoes and exostosis.  A November 2009 VA treatment record noted that the Veteran's activities of daily living were limited due to a right knee brace.  The Veteran exhibited tremor of hands.  The Veteran stated that he had limitation related to painful scars on his feet and was unable to stand for long periods of time.  At the March 2007 VA examination the Veteran's bilateral ingrown toenails were not painful to palpation.  At this time the ingrown toenails were recurrent, but not found during the examination.  At the December 2010 VA examination it was opined that his bilateral foot injuries had a moderate effects on job because of pain of feet.  The left index finger scar had no effect on jobs.  At the May 2012 VA examination the Veteran did not have any scars greater than 39 square cm.  The examiner noted that the bilateral foot condition did not have a functional impact such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner also indicated that due to the constant pain on the bottom of both feet and ingrown toenails when shoes are on, the Veteran would have difficulty with prolonged walking standing and sitting.  The examiner mentioned that the Veteran had a painful left index finger scar.  The Veteran also had a right shin scar that had healed completely and was no longer visible.  The examiner opined that the Veteran had the following service-connected disabilities that render him unable to secure gainful employment: Due to calluses on the bottom of both feet, the Veteran continues to have constant pain on both feet that affects prolonged walking, standing, sitting, and driving.  This would have a moderate effect on physical and sedentary employment.  For the same reasons the Veteran s ingrown toenails would have a moderate effect on the Veteran's employment - physical and sedentary.  Although the examiner indicated that the right shin scar was not painful the Veteran complained of pain and tenderness of the right shin when he walks.  This would cause a mild effect on physical and sedentary employment.  The veteran complained of pain during cold weather due to old healed laceration of left distal phalanx of left index finger which would cause a mild effect on both physical and sedentary job. 

It was thereafter concluded that the preponderance of evidence establishes that the Veteran has non service-connected disabilities of the feet that also contribute to the pain he feels on the plantar aspect of his feet.  Moreover, the most recent VA examination dated in May 2012 does not indicate that higher evaluations would be warranted for the Veteran s service-connected disabilities.  Additionally, it was noted that the Veteran has not been hospitalized for any extended periods of time due to his service-connected disabilities.  Therefore, the totality of the evidence does not show that the Veteran would be unemployable in all environments solely due to service connected disabilities and entitlement to total individual unemployability evaluation on an extra schedular basis is denied.

In the July 2013 opinion from the Chief of Compensation, even though inadequate as explained in the October 2013 remand (i.e., because it did not discuss his service-connected hearing loss, other VA examinations beside the May 2012 VA examination and December 2012 Director of Compensation memorandum, and his employment and work history), it was nonetheless opined that the objective evidence of record did not demonstrate that the Veteran's service-connected disabilities significantly impacted employment since he could work in a sedentary work environment.  TDIU was denied on an extraschedular basis because there is "clearly no unusual or exceptional disability pattern that renders application of the regular criteria impractical pursuant to 38 C F R § 3.321(b)(1) and 4 16(b)."  In support of this conclusion, the discussion focused on the above May 2012 VA examination findings and the December 2012 memorandum from the Director of Compensation. 

In November 2013, VA obtained an addendum medical opinion as to the impact the Veteran's service-connected calluses of the feet and ingrown toenails has on his ability to function in an occupational environment.  After a review of the record on appeal and an examination of the Veteran, the examiner opined as follows:

Podiatry's opinion is that the veteran will not have any limitations in occupational functioning, as long as the calluses and ingrown toenails are properly managed, by having them trimmed regularly.  Furthermore, a review of the VAMC El Paso Podiatry Follow-up Notes dated May 13 2013, June 12, 2013, August 28, 2013, and October 30, 2013, documented that veteran's calluses and ingrown toenails were indeed being properly managed by podiatry.  During these time periods, he received manual and electrical reduction and trimming of nails.  He also had his calluses reduced with an electric file.  He also had the painful right borders of the first toes bilaterally, avulsed and the nails trimmed.  Therefore, there should be no occupational limitations due to his service connected conditions because veteran was being properly managed, as was required by podiatry.  Lastly, it is less likely than not, that veteran's service-connected calluses of the bilateral feet, and remaining ingrown toenails aggravate any non-service connected foot condition.  First of all, it is properly documented that his calluses and nails were being properly managed, which made them a non-issue, according to podiatry.  Next, there is no documented evidence that calluses and ingrown nails can aggravate any of his other foot conditions, such as hammer toe and pes cavus.  Lastly, veteran's venous insufficiency and knee conditions kept him in a wheelchair or scooter, which means that his feet were not used regularly for locomotion.  If he was not regularly on his feet because of his other issues, it is virtually impossible for his feet to impact anything. (Emphasis added)

In December 2013, the AMC submitted a letter to the Director of Compensation and Pension.  That letter stated, in part, as follows:

The Veteran currently does not meet the percentage criteria for a TDIU under 38 CFR 4.16(a) because he does not have at least one disability that is rated 40 percent disabling or higher.

VAMC El Paso C&P (general medical) examiner noted on May 1, 2012, that the Veteran only finished high school with no special training.  His only previous work experience was working in a restaurant as a waiter before enlistment and during military service.  The examiner noted that due to the calluses on the bottom of both feet, he continues to have constant pain on both feet especially from prolonged walking, standing, sitting with difficulty walking and driving.  As a waiter, he was constantly walking and standing and after some time, his feet really hurt.  The examiner opined that this has a moderate effect on both physical and sedentary jobs.  The examiner also noted that on account of his ingrown toenails of both feet, he also has constant pain when he puts his shoes and when he walks with his shoes on - this has a moderate effect on both his physical and sedentary job.  Due to his old, healed laceration on his right leg (right shin), he has pain and tenderness on the right shin especially when he walks; with a mild effect on both his physical and sedentary job.  His old, healed laceration of his left distal phalanx of the left index finger gives him pain during cold weather and from repetitive use; with a mild effect on both physical and sedentary jobs.

VAMC El Paso C&P (audio) examiner noted on January 13, 2013, that the entire file was reviewed.  The examiner noted that the Veteran reported that his service-connected tinnitus sometimes becomes so annoying that it interferes with his ability to communicate with others.  The examiner diagnosed the Veteran with right ear: sensorineural hearing loss (in the frequency range of 500-4000 Hz) and sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies); and, left ear: sensorineural hearing loss (in the frequency range of 500-4000 Hz) and sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies).  The Veteran reported communication difficulty with his family.  The examiner noted that the Veteran's hearing loss had progressed.

VAMC El Paso C&P (general medical) examiner noted on April 1, 2013, that the Veteran's entire file was reviewed.  They noted that the Veteran has a scar, however is was not painful and/or unstable nor is the total area greater than 39 square cm (6 square inches). 

VAMC El Paso C&P (scars) examiner note on April 1, 2013, that the Veteran's entire file was reviewed.  They noted that the Veteran has a fasciectomy scar and an exostectomy scar, and a scar laceration of the left index finger.  The finger scar is a 0.5 cm linear scar.  The examiner noted that the old, healed laceration of the left distal phalanx of the left index finger gives the Veteran pain during cold weather and from repetitive use; with a mild effect on both physical and sedentary job.  The examiner also noted that the old healed, laceration on the right leg (right shin) becomes painful and tender when he walks with a mild effect on both his physical and sedentary job.

VAMC El Paso C&P (addendum opinion) examiner noted on November 27, 2013, that the Veteran's entire file was reviewed. The examiner noted that they contact the podiatry department regarding the impact the Veteran's service-connected calluses of the bilateral feet and ingrown toenails, has on his occupational function or limitations to those abilities.  Their opinion was that the Veteran would not have any limitations in occupational functioning, as long as the calluses and ingrown toenails are properly manages, by having them trimmed regularly.  Furthermore, a review of the VAMC El Paso Podiatry Follow-up Notes dated May 13, 2013, June 12, 2013, August 28, 2013, and October 30, 2013, documented that the Veteran's calluses and ingrown toenails were indeed being properly managed by podiatry.  During these time periods, he received manual and electrical reduction and trimming of his nails.  He also had his calluses reduced with an electric file.  He also had the painful right borders of the first toes bilaterally, avulsed and the nails trimmed.  Therefore, the podiatry department opined that there should be no occupational limitations due to his service-connected conditions because he has been properly managed, as was required by their department.  Lastly, it is less likely than not, that the Veteran's service-connected calluses of the bilateral feet, and remaining ingrown toenails aggravate any non-service connected foot condition.  First of all, it is properly documented that his calluses and nails were being properly managed, which made them a non-issue.  Next, there is no documented evidence that calluses and ingrown nails can aggravate any of his other foot conditions such as hammer toes and pes cavus.  Lastly, the Veteran's venous insufficiency and knee conditions kept him in a wheelchair or scooter, which means that his feet were not used regularly for locomotion.  If he was not regularly on his feet because of his other issues, they opined that it is virtually impossible for his feet to impact anything.

Therefore, entitlement to an extra-schedular evaluation for the Veteran's service-connected disabilities are denied as there is no unusual or exceptional disability pattern that renders application of the regular criteria impractical pursuant to 38 CFR 3.321(b)(1) and 4.16(b).  (Emphasis added)

In May 2014, the Director of Compensation and Pension thereafter denied the claim for a TDIU on an extra-schedular basis.  Specifically, the Director of Compensation and Pension opined as follows: 

The AMC submitted a letter recommending a denial of IU [individual unemployability].  The evidence included in the [December 2013] AMC letter is hereby incorporated into this decision.  We concur with the decision to deny this benefit.

A review of all available evidence does not demonstrate that the Veteran is unable to engage in substantially gainful employment due solely to service connected disabilities.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  We concur with the decision to deny entitlement to IU on an extra-schedular basis for this Veteran.

Initially, the Board acknowledges that the Veteran exhibits some occupational impairment due to his service-connected disabilities, as evidenced by his combined 40 percent rating.  The Board acknowledges that the record shows that the Veteran did not finish high school.  The Board also acknowledges that the record shows that the Veteran has not worked since 1988.  The Board also acknowledges the fact that the May 2012 VA examiner opined that that the Veteran's combined service-connected would render him unable to secure employment.  Lastly, the Board acknowledges that the Veteran, his co-workers, and his family all claim that his service-connected disabilities prevent him from working. 

However, on careful review of all evidence the Board finds that his impairment is adequately reflected in the 40 percent combined disability evaluation he currently receives because the most probative evidence of record shows the Veteran's service-connected disabilities, in and of themselves, do not preclude employment.  

As to the May 2012 VA examiner's opinion that the Veteran's disabilities combined would render him unable to secure employment, the Board does not find it probative because this conclusion is inconsistent with the examiner's subsequent opinions that the service-connected calluses and ingrown toenails only had a "moderate" effect on both physical and sedentary jobs and his service-connected healed laceration of his left distal phalanx of the left index finger only had a "mild" effect on both physical and sedentary jobs.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

As to medical opinions found in the SSA record from Dr. T and Dr. R, the Board does not find them probative evidence as to the Veteran's employability because they were based on a non service-connected disability.  As to the SSA finding, the Board notes that the SSA found the Veteran disabled not because of his service-connected disabilities but instead because of his non service-connected venous insufficiency.  The Board further notes that SSA determinations as to employability are not considered binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  

Next, the Board notes that while treatment records document the Veteran's complaints and treatment for his service connected disabilities, nothing in these treatment records or the examinations specifically provide a medical opinion as to whether the claimant's service-connected disabilities collectively preclude him from securing and following a substantial gainful occupation.  In fact, in the December 2012 memorandum from the Director of Compensation, the July 2013 opinion from the Chief of Compensation, the November 2013 addendum, and the May 2014 opinion from the Director of Compensation and Pension it was specifically opined that they did not.  While the July 2013 opinion from the Chief of Compensation did not discuss all of his service-connected disabilities nor take into account his employment and work history as well as all the evidence of record, the Board finds that, when taken together, these other opinions take into account the totality of the employment impairment caused by his service-connected disabilities given his education and work history.  Moreover, the Board finds these medical opinions the most probative evidence of record because they are based on an examination of the Veteran and/or a review of the record on appeal with citation to relevant evidence found in the claims file.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Similarly, the Board notes that while treatment records document the Veteran's complaints and treatment for his service connected disabilities, the records do not shows that they preclude him from securing and following a substantial gainful occupation.  In fact, the Board finds that the objective evidence of record shows that the Veteran's service connected disabilities only cause minimal, if any, occupational impairment. 

In this regard, as to the left index finger scar, while the record is uniform in documents the Veteran complaints of pain, especially in cold weather, the objective medical evidence of record is also uniform in reporting that the scar did not cause limitation, decreased grip strength, and no limitation of function.  Moreover, while the May 2012 VA examiner opined that it had a mild impact on the Veteran's ability to work and the subsequent August 2013 VA examiner opined that it did not impact his ability to work.  As to his calluses, while earlier August 2008, December 2010, and March 2012 VA examiners documented his complaints of pain, at the August 2013 and November 2013 VA examinations calluses were not even present.  Moreover, the December 2010 VA foot examiner's opinion as to the Veteran's foot disability interfering with employment did not even list his service-connected calluses as the reason for his impairment; instead, it listed his non service-connected arthritis.  Similarly, the March 2012 VA examiner's opinion as to the Veteran's foot disability interfering with employment appeared to improperly take into account both his non service-connected foot arthritis as well as his service-connected calluses.  As to the right shin scar, the Board notes that while the record is uniform in documents the Veteran complaints of pain, especially with walking, the objective medical evidence of record is also uniform in reporting that it did not cause reduced function of the affected part.  As to the ingrown toenails, the Board notes that while the record is uniform in documents the Veteran complaints of pain, especially with wearing shoes, the objective medical evidence of record also shows that they were not present when examined by VA in March 2007 or at any of his subsequent VA foot examinations.  Furthermore, the August 2013 examiner specifically opined that the Veteran's service-connected calluses and ingrown toenails did not cause any occupational impairment.  As to the bilateral hearing loss and tinnitus, the Board notes that while the Veteran complained to the January 2012 VA examiner of the problems they caused communicating with his family in-person and on the phone as well as the problems caused by having to turn up the volume on his TV to be able to hear, nothing at the VA examination or in any of the treatment records show that it caused occupational impairment greater than the 10 percent ratings the Veteran already receives for these disabilities.  

The Board also finds that the most probative evidence of record shows that the Veteran's problems with standing, and therefore his problems working any non sedentary job, is overwhelmingly caused by his non service-connected lower extremity disabilities - the venous insufficiency for which he receives SSA benefits as well as the bone spurs and arthritis in his feet diagnosed by the most recent VA examiners.  See Owens, supra.  Said another way, the Board finds that his service-connected calluses and ingrown toenails along with his service-connected finger and shin scars and his bilateral hearing loss and tinnitus acting alone (i.e., without regarding to these non service-connected lower extremity disabilities) do not preclude him from securing and following a substantial gainful occupation.

As to the lay claims from the Veteran and others regarding the appellant service-connected disabilities precluding him from securing and following a substantially gainful occupation, the Board finds that the appellant is credible to report on what he sees and feels and others are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of his disabilities provided by the experts at the VA examinations and at compensation and pension services than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Accordingly, the Board finds that the most probative evidence of record shows that that the Veteran's service-connected disabilities alone do not preclude employment at any time during the pendency of the appeal.  See Owens, supra; Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

While sympathetic to the Veteran's physical situation, the Board nonetheless finds that the most probative evidence of record does not show that he meets the criteria for a TDIU on an on an extra-schedular basis.  See 38 C.F.R. § 4.16(b); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Therefore, the claim is denied.

In adjudicating the current appeal, the Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claims the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU is denied at all times during the pendency of the appeal.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


